DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
Response to Amendment
The amendments filed with the written response received on March 15, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 2 and 10 have been amended; claims 11-20 are withdrawn from further consideration. Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-10.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant has amended claim 1 to recite “wherein the first and second manufacturing stations utilize data comprising one or more of a size of the frame, materials involved, and prior manufacturing operations to define an origin relative to the frame and then proceed to perform location-specific processes without additional confirmation of a position of the material inside the frame”.  Examiner notes that the Specification provides specific examples of the “additional confirmation” that is not needed (i.e. “without”), including “without direct visual confirmation” (Para. 0056) and/or “without direct, visual or mechanical confirmation” (Para. 0052).  The Specification does not provide any support for the broader phrase “without additional confirmation” (i.e. this would prohibit examples of additional confirmation other than the disclosed direct, visual or mechanical confirmation). 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and claims 2-10 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, as noted above in the Specification objection section, Applicant has amended the claim to recite “wherein the first and second manufacturing stations utilize data comprising one or more of a size of the frame, materials involved, and prior manufacturing operations to define an origin relative to the frame and then proceed to perform location-specific processes without additional confirmation of a position of the material inside the frame”.  The Specification provides specific examples of the “additional confirmation” that is not needed (i.e. “without”), including “without direct visual confirmation” (Para. 0056) and/or “without direct, visual or mechanical confirmation” (Para. 0052).  The Specification does not provide any support for the broader phrase “without additional confirmation” (i.e. this would prohibit examples of additional confirmation other than the disclosed direct, visual or mechanical confirmation).  Therefore, this broader prohibition of “additional confirmation” than the three examples described in the Specification as originally filed is deemed new matter.  Correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-10 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “such that the alignment tab confirms that the frame is in a known and stable position”.  Claims 1-10 are product claims (as opposed to method-of-use or method-of-manufacture claims), and this statement reads as a method limitation because it recites an active step (i.e. “confirms”), rather than describes the functionality of the structure to perform the step/function.  Correction is required.  Examiner suggests “such that the alignment tab is configured to confirm that the frame is in a known and stable position”.
Similarly, claim 1 has been amended to recite “wherein the first and second manufacturing stations utilize data comprising one or more of a size of the frame, materials involved, and prior manufacturing operations to define an origin relative to the frame and then proceed to perform location-specific processes”.  This language reads as a method limitation, rather than a functional structural limitation.  Correction is required.  Examiner suggests “wherein the first and second manufacturing stations are configured to utilize data comprising one or more of a size of the frame, materials involved, and prior manufacturing operations and configured to define an origin relative to the frame and configured to then proceed to perform location-specific processes”.
Further regarding claim 1, Applicant recites the limitation “the material” (spans last 2 lines of the claim).  This is indefinite because earlier in the clause, Applicant refers to plural “materials” and it is unclear which of the plural “materials” that “the material” is intended to refer.  Correction is required.  Examiner notes that the same issue is present in dependent claims 2, 5, 6, 9 and 10, all of which are likewise indefinite for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al. (hereinafter “Crisp”) (USPN 8,850,678) in view of Hines et al. (hereinafter “Hines”) (USPN 5,505,083).
Regarding independent claim 1, Crisp discloses a manufacturing system (system #100 is a type of manufacturing system; Fig. 1) comprising: a frame comprising an alignment tab (alignment gauge #105 (i.e. a frame); Fig. 2 illustrates slots #234, 236 and 238 on the alignment gauge #105 (i.e. frame), wherein there is an unlabeled “tab” in between the adjacent slots, wherein the slots and the tabs between are used for purposes of alignment (Col. 6, Line 66 through Col. 7, Line 1)); a first manufacturing station (printer #110 is a first manufacturing station) configured to perform a first manufacturing operation (station #110 is configured to perform a printing operation; Col. 4, Lines 31-35 describe printing as an initial equipment piece (i.e. first); Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, absent further distinguishing structural limitations); a first securing member (alignment mounting member #112 is a first securing member) at the first manufacturing station (Fig. 1; #112 is located at printer #110), wherein the first securing member is configured to secure the frame at the first manufacturing station (Col. 4, Lines 54-56 describe that the alignment mounting member #112 is secured to the alignment gauge #105 (i.e. the frame); the alignment mounting member #112 (i.e. first securing member) is used to attach to the alignment gauge #105 (i.e. frame), and #112 is at the first station #110); a second manufacturing station (any of remaining stations is a second manufacturing station: laser machine #114, embroidery machine #118, heat press #122, cutting machine #126) configured to perform a second manufacturing operation (each of the laser machine, embroidery machine, heat press machine and cutting machine are configured to perform a manufacturing operation, such as lasering, embroidering, heat-pressing and cutting, respectively); and a second securing member (each of the aforementioned additional stations has respective securing members #116/120/124/126 (alignment securing members)) at the second manufacturing station (Fig. 1), wherein the second securing member is configured to secure the frame at the second manufacturing station (the alignment mounting members at the respective stations are used to attach to the alignment gauge #105 (i.e. frame), and #116/120/124/126 are at their respective stations, wherein any of these stations can be the “second” manufacturing station, as noted above), wherein the first securing member and the second securing member are configured to engage with the alignment tab on the frame (Fig. 2 illustrates slots #234, 236 and 238 on the alignment gauge #105 (i.e. frame), wherein the unlabeled “tab” in between the adjacent slots, wherein the slots and the tabs between are used for purposes of alignment (Col. 6, Line 66 through Col. 7, Line 1)).  Crisp does not specify its functionality in a manner where in can be determined whether the alignment tab confirms that the frame is in a known and stable position, wherein the first and second manufacturing stations utilize data comprising one or more of a size of the frame, materials involved, and prior manufacturing operations to define an origin relative to the frame and then proceed to perform location-specific processes without additional confirmation of a position of the material inside the frame.  Therefore, Crisp is silent to this functionality, as claimed.
Hines teaches a method of manufacturing involving workpieces being worked on at first and second work stations, wherein the workpiece is transferred between the first and second work stations.  The work station operates in a manner wherein “said first station indexes the workpiece of a designated correction position prior to transfer to said second station” and the “designated correction position [is] determined by [a] controller in part from the signals received from said first station”, indicating that the concept of positioning a workpiece based on utilized data from a prior manufacturing operation is a known concept in the field of manufacturing systems.
Crisp and Hines teach analogous inventions in the field of manufacturing systems.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have programmed the subsequent work stations in the Crisp system (i.e. second manufacturing station(s)) to have determined positioning information based on signals received from the first manufacturing station (i.e. utilizing data from a prior manufacturing operation), as taught by Hines, in order to improve the positional awareness of the system with respect to the workpieces on which the system is processing.  The resulting system would not necessarily have any additional confirmation needed, since it received the position information into the second work station from the signals from the first work station, as taught by Hines.  It would have been further obvious for the alignment tab to have been able to confirm that the frame is in a known and stable position, since the concept of a manufacturing system keeping track of a workpiece (and the frame which holds it) during manufacturing processing is well-known (i.e. if a workpiece’s location is unknown and unstable while in the manufacturing process, the process would be likely to fail in terms of actually performing processes on a workpiece that may not be at the position predicted).
Regarding claim 2, the modified system of Crisp (i.e. Crisp in view of Hines, as explained with respect to claim 1 above) is disclosed such that the material maintained by the frame is configured to be pliable (Col. 4, Line 34 of Crisp describes that the material may be leather, synthetic leather or mesh, all of which have at least some degree of pliability, especially when used as shoe upper materials; Abstract and Col. 2, Lines 63-66 describe that the upper portion of a shoe is the material passed between stations during the manufacturing operation; Examiner notes that claim 2 does not further structurally define the actual manufacturing system of the claimed invention in any patentable sense because the “material” is not positively recited as structurally present in the system).
Regarding claim 3, the modified system of Crisp (i.e. Crisp in view of Hines, as explained with respect to claim 1 above) is disclosed such that the frame comprises a perimeter structure (Fig. 2 shows that the alignment gauge (i.e. frame) has a structure with a perimeter (Examiner notes that all three-dimensional physical structures have at least some perimeter)) and a support structure within the perimeter structure (absent any further distinguishing language regarding what the “support structure” is, there is at least some structural support within the overall perimeter of the frame (Fig. 2); either of first or second plates #218 or #240 (Fig. 2) can constitute a “support structure” within the perimeter structure of the alignment gauge (i.e. frame)).
Regarding claim 4, the modified system of Crisp (i.e. Crisp in view of Hines, as explained with respect to claims 1 and 3 above) is disclosed such that the support structure is discontinuous (there are various holes in the frame, which renders the support structure of the alignment gauge (i.e. frame) discontinuous to some degree).
Regarding claim 5, the modified system of Crisp (i.e. Crisp in view of Hines, as explained with respect to claims 1 and 3 above) is disclosed such that the support structure is configured to be joined to the material maintained by the frame at one or more additional manufacturing stations (the first and second plates (i.e. wherein either plate is the “support structure” is affixed to the shoe upper material) operate to hold the shoe material in place at the various stations (i.e. the plates are temporarily “joined” to the shoe upper material at the respective stations); any of the stations mentioned above that could have been the “second” station may be an “additional” station).
Regarding claim 6, the modified system of Crisp (i.e. Crisp in view of Hines, as explained with respect to claim 1 above) is disclosed such that the support structure is configured to be removed from the material maintained by the frame at the one or more additional manufacturing stations (the plates are at least capable of being removed from the shoe upper material, and the removal is at least capable of taking place at “a manufacturing station”, even if a human is being used to perform the removal operation; Examiner notes that claim 6 does not further structurally define the claimed system in any patentable sense, absent further distinguishing language in the claim).
Regarding claim 7, the modified system of Crisp (i.e. Crisp in view of Hines, as explained with respect to claims 1, 3 and 5 above) teaches all the limitations of claims 1, 3 and 5, as set forth above, but is silent to the material used to form the plates of the alignment gauge, and it cannot be determined whether the plates are frangible, sacrificial or dissolvable as claimed.  When the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  However, Crisp discloses in another embodiment that a plate can be formed from Teflon-coated aluminum (Col. 11, Lines 38-41), wherein aluminum is a metal that is at least capable of being broken (i.e. “frangible”).  Examiner notes that the adjective term "frangible" is very broad and has a definition of "[c]apable of being broken; breakable" (Adjective Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).  It would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the plates of the gauge (Fig. 2) from aluminum (wherein Crisp teaches that aluminum is a known material usable to form plates) in order to provide plates that are lightweight (aluminum is known to be a lightweight metal) which can be manipulated with less energy, and improving the efficiency of the manufacturing system as a whole.  As a result of the modification, the plates (i.e. either plate being the “support structure”) would be formed from aluminum, which is at least capable of being broken if enough force is applied to it (i.e. the claim does not require or recite any specific degrees of frangibility to meet the limitation of the support structure being “frangible”).  Examiner further notes that any of the plates could be interpreted as being “sacrificial” if the plates could potentially be replaced with other plates, upon initial plates being discarded themselves.
Regarding claim 8, the modified system of Crisp (i.e. Crisp in view of Hines, as explained with respect to claim 1 above) is disclosed such that each of the manufacturing stations has an origin determined by reference to the alignment tab (each of the stations has the location of the securing member which secures to the alignment gauge (i.e. frame), which has the alignment tab between the slots, as noted above) and independent of the origin of the other of the manufacturing stations (each station is independent of one another and has their own respective securing members, so the origins are independent of the origins of the other stations).
Regarding claims 9 and 10, the modified system of Crisp (i.e. Crisp in view of Hines, as explained with respect to claim 1 above) is disclosed such that the material maintained by the frame is configured to be reversibly joined to the frame without piercing the material (claim 9) (there is at least capability of a hypothetical material being joined to the frame without piercing the material (i.e. the dowel pins can pinch a material within the pins’ associated holes without “piercing” the material)), wherein the material maintained by the frame is configured to be reversibly joined to the frame via a gasket-based securement (claim 10) (the system is at least capable of being used in conjunction with a gasket-based securement (i.e. the existing plates are capable of having a gasket added thereto); Examiner notes that a “gasket-based securement” is not actually positively recited as required structure in the claim; Examiner suggests amending the claim to recite that the frame comprises a gasket-based securement structure in order to establish a requirement for there to be a gasket-based securement).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732